Citation Nr: 1822115	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-30 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bladder/ureteral cancer to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969, and from December 1990 to June 1991, with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 RO decision that denied service connection for bladder cancer. 

The Veteran also filed a notice of disagreement with the rating assigned for ischemic heart disease in a January 2012 rating decision that granted service connection for that disability. A statement of the case was promulgated in July 2014 as to both issues. In an August 2014 substantive appeal, the Veteran's representative stated that he only wanted to appeal the issue of service connection for bladder cancer. Thus, the issue of entitlement to a higher initial rating for ischemic heart disease is not in appellate status, as he has withdrawn his appeal as to that issue.

Additional evidence was received from the Veteran in March 2016. This evidence is subject to initial review by the Board because the Veteran has not explicitly requested AOJ consideration of this evidence. 38 U.S.C. § 7105(e) (2012).  In fact he waived initial RO review of this evidence in March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bladder and ureteral cancer based on his exposure to herbicides in service. See the Veteran's September 2011 claim and August 2016 correspondence by his representative. VA has conceded the Veteran's exposure to herbicides during service in the Republic of Vietnam. See January 2012 RO decision conceding herbicide exposure and granting service connection for ischemic heart disease. 
If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases may be service connected if the requirements of 38 U.S.C. § 1116 (2012) and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service. 38 C.F.R. §§ 3.307 (d), 3.309(e) (2017). Bladder and ureteral cancer are not among the listed diseases associated with herbicide exposure. 38 C.F.R. § 3.309(e). Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.

In March 2016, the Veteran's representative submitted a copy of a March 2016 press release by the National Academies of Sciences, Engineering and Medicine to the effect that bladder cancer was recently moved to the category of "limited or suggestive" evidence of an association with herbicide exposure during the Vietnam War. The Veteran's representative requested that a VA medical opinion be obtained with regard to the claim on appeal.

The Board finds that remand is required to obtain a medical opinion as to whether the claimed bladder and/or ureteral cancer are related to service, to include his conceded herbicide exposure.

Relevant medical records should also be obtained. 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain any VA or private medical records of treatment or evaluation of bladder or ureteral cancer dated since service that are not already on file, and associate them with the electronic claims file.

If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented. 

2. Upon receipt of all additional records, schedule the Veteran for a VA examination and opinion with regard to his bladder/ureteral cancer disabilities. After review of the claims file, the examiner should provide an opinion as to the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's bladder and/or ureteral cancer arose in service or within the first post-service year, or is otherwise related to events in service, to include his exposure to herbicide agents. In rendering this opinion, the examiner should address the Veteran's risk factors for bladder and ureteral cancer. While the examiner is free to cite to medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included bladder/ureteral cancer in the list of Agent Orange presumptive conditions. 

In other words, the Board needs an opinion as to the likelihood that this Veteran's bladder/ureteral cancer, without regard to the conditions VA recognizes as being due to Agent Orange, is nevertheless at least as likely as not related to his exposure to herbicide agents in Vietnam. 

The examiner is asked to review the press release regarding bladder cancer from the National Academies of Sciences, Engineering and Medicine submitted by the Veteran's representative in March 2016.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and explain why this is so.

3. Readjudicate the claim on appeal in light of all of the evidence of record. If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

